Citation Nr: 1038291	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  03-05 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal 
disability, to include as due to undiagnosed illness.

3.  Entitlement to service connection for joint pain, including 
the neck and back, to include as due to undiagnosed illness.

4.  Entitlement to an increased rating for bilateral pes planus 
with hallux valgus, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for epididymal cyst and 
hydrocele of the left testis, with orchalgia, currently evaluated 
as 10 percent disabling.

6.  Entitlement to a compensable evaluation for status post 
hemorrhoidectomy.

7.  Entitlement to a compensable evaluation for scar, residual of 
a pilonidal cyst.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1980, from October 1982 to June 1986, and from January 1987 to 
July 1994.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims.  This case was previously before the Board in 
2004 and again in 2008, and was remanded for additional 
development of the record and/or to ensure due process. 

In its 2008 determination, the Board denied service connection 
for a psychiatric disability, to include post-traumatic stress 
disorder (PTSD); a respiratory disorder, to include sinusitis, to 
include as due to undiagnosed illness; a cardiovascular disease, 
claimed as anemia, to include as due to undiagnosed illness; and 
a neurological disability, to include as due to undiagnosed 
illness.  The instant decision, accordingly, is limited to the 
issues set forth above.  

The issue of entitlement to service connection for a sleep 
disorder, to include as due to undiagnosed illness, is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  A gastrointestinal disability, characterized as infectious 
diarrhea, if present, is attributable to a known clinical 
diagnosis and there is no competent medical evidence linking it 
to service, to include service in the Persian Gulf.

3.  Cervical and lumbosacral strain, if present, are attributable 
to a known clinical diagnoses, and there is no competent medical 
evidence linking it to service, to include service in the Persian 
Gulf.

4.  The Veteran's bilateral pes planus is manifested by slight 
limitation of motion of the metatarsophalangeal joints, but there 
is no clinical evidence of callosities or marked deformity and 
the overall disability picture is not more than moderate in 
degree.

5.  The Veteran's epididymal cyst is asymptomatic.

6.  The Veteran's hemorrhoids are not more than mild or moderate 
in degree.

7.  The March 7, 2009, VA examination demonstrated the Veteran's 
pilonidal cyst scar to be tender to palpation.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

2.  A joint disability, to include cervical and lumbosacral 
strain, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2009).

3.  The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus with hallux valgus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2009).

4.  The criteria for an evaluation in excess of 10 percent for 
epididymal cyst and hydrocele of the left testis, with orchalgia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525 (2009).

6.  The criteria for a compensable evaluation for status post 
hemorrhoidectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7336 (2009).

7.  The criteria for a compensable evaluation for scar, residual 
of a pilonidal cyst, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805, as in 
effect prior to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

The VCAA requires VA to notify a veteran of what information or 
evidence is necessary to substantiate the claim; what subset of 
the necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where 
complete notice is not timely accomplished, such error may be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  In any event, insufficiency in the timing 
or content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 
1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in July 2002 and August 2002 letters, issued prior 
to the rating decision on appeal, and in letters dated July 2008, 
the VA provided notice to the Veteran regarding what information 
and evidence is needed to substantiate his claims for service 
connection, to include what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  The July 2008 letter furnished the requisite 
information pertaining to a claim for an increased rating.  This 
letter also informed the Veteran of the evidence needed to 
establish a disability rating and an effective date.  The case 
was last readjudicated in March 2010, curing any timing defect.  
Accordingly, no further development is required with respect to 
the duty to notify.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, private and VA medical records, and the reports of VA 
examinations.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may be 
service connected, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011, and by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  A 
"qualifying chronic disability" has been defined to mean a 
chronic disability resulting from any of the following (or any 
combination of the following):  (1) an undiagnosed illness; or 
(2) medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any 
other illness the Secretary determines meets the criteria of a 
medically unexplained chronic multisymptom illnesses).  38 C.F.R. 
§ 3.317(a)(2) (2009).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2009). 
Chronic multisymptom illnesses of partially understood etiology 
and pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-month period 
of chronicity is measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an undiagnosed 
illness or a medically unexplained chronic multisymptom illness 
include, but are not limited to the following:  fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint pain; 
neurologic signs or symptoms; neuropsychological signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs or 
symptoms; cardiovascular signs or symptoms; abnormal weight loss; 
and menstrual disorders.  38 C.F.R. § 3.317(b) (2009).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
or (2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between a veteran's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of a 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(a)(7) (as re-designated September 29, 
2010); see 75 Fed. Reg. 59968 (2009).  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).  

The evidence establishes that the Veteran served in the Persian 
Gulf during the requisite time period under 38 C.F.R. § 3.317.  
He argues he has joint pain, including the neck and back, and a 
gastrointestinal disability, both to include as being due to 
undiagnosed illness.

A.  Gastrointestinal disability 

The evidence supporting the Veteran's claim includes his 
statements, the service treatment records and some post-service 
medical records.  The Board observes the Veteran's report of 
frequent indigestion on a report of medical history in August 
1987.  He said he had previously been on Maalox, but had no 
sequelae.  He denied such symptoms in subsequent reports of 
medical history, to include in March 1991 and December 1993.  

Post-service, at a January 2002 VA Persian Gulf examination, the 
Veteran asserted he had three to six stools per day, some formed 
and some liquid.  He indicated this had been going on for about 
six years.  He had not been evaluated for it.  The diagnosis was 
diarrhea.  The Board notes that infectious diarrhea was diagnosed 
following a VA hospitalization in October 2003.  When examined by 
the VA in September 2005, the Veteran related that he used Alka-
Seltzer approximately once a week for his abdominal symptoms.  An 
examination revealed positive bowel sounds and a nontender 
abdomen.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  Although, as noted above, the Veteran related a history 
of indigestion during his final period of service, the service 
treatment records are negative for complaints or findings of any 
gastrointestinal problem.  In addition, a clinical evaluation of 
the gastrointestinal system on the separation examination in 
December 1993 was normal, and the Veteran had in fact expressly 
denied relevant symptoms at that time.  Moreover, he continued to 
deny gastrointestinal symptoms on the most recent VA examination 
conducted in March 2009.  At that time, the abdomen was without 
masses, and there was no guarding or rebound.  The Board concedes 
that a diagnosis of infectious diarrhea was made on VA 
hospitalization in October 2003.  Since this represents a known 
clinical diagnosis, and thus is not undiagnosed or is shown to be 
a manifestation of an unexplained chronic multisymptom illness, 
there is no basis for a grant of service connection under the 
provisions of 38 C.F.R. §3.317.  Similarly, there is no competent 
medical evidence linking infectious diarrhea to service.  

The Board acknowledges that the Veteran is competent to report 
observable symptomatology, such as gastrointestinal problems.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, such 
statements can demonstrate continuity of symptoms such as to 
enable a grant of service connection.  Here, however, as noted 
above, the Veteran denied symptoms at separation and again in 
2009.  Thus, his statements do not show the requisite continuity 
here and fail to serve as a basis for allowing the claim.  

In sum, infectious diarrhea, if currently present, or any 
gastrointestinal disability, was not noted during service, is 
related to a known clinical diagnosis, and has not been shown by 
the preponderance of the competent and credible evidence to be 
related to service.  The Board concludes the medical findings of 
record are of greater probative value than the Veteran's 
allegations regarding the onset and etiology of his disability.  

The Veteran believes his gastrointestinal disorder is due to 
active service.  In this regard, the Board acknowledges Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was 
held a lay person may speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  Here, 
however, the question of causation extends beyond an immediately 
observable cause-and-effect relationship and, as such, the 
Veteran is not competent to address etiology in the present case.

In sum, the Board concludes that the preponderance of the 
evidence is against the claims of service connection for a 
gastrointestinal disability, to include as due to undiagnosed 
illness.  

B.  Joint pain

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  The 
Veteran was seen in a private facility in January 1997 and 
reported some back pain.  An X-ray revealed scoliosis.  On VA 
Persian Gulf examination in January 2002, the Veteran reported 
back pain.  When seen in a VA outpatient clinic in February 2002, 
the Veteran again complained that his back ached.  The assessment 
was low back pain.  He stated he had achy joints at times in 
September 2007.  

The Veteran was afforded an orthopedic examination by the VA in 
March 2009.  He described the gradual onset of lumbar and 
cervical pain while in service.  He related it to his job as a 
missile repair technician, which involved a lot of heavy lifting.  
He recounted multiple clinic visits for neck and back pain with 
conservative treatment.  The diagnoses were chronic lumbosacral 
strain and chronic cervical strain.

The evidence against the Veteran's claim includes the medical 
findings and opinion of record.  While the Veteran alleges to 
have received treatment during service for neck and back 
complaints, the service treatment records are negative for 
complaints or findings of any musculoskeletal problems.  In fact, 
on a report of medical history in December 1993, prior to his 
separation from service, the Veteran denied having ever had any 
bone or joint deformity, and he denied recurrent back pain.  
Thus, the Veteran's statements regarding his in-service 
complaints lack credibility.

Further weighing against the claim, magnetic resonance imaging 
(MRI) of the lumbar spine at a private facility in August 2001 
was normal.

In April 2009, the VA examiner who conducted the orthopedic 
examination the previous month reviewed the claims folder.  He 
stated that there were no complaints of neck or back problems in 
service.  He observed the Veteran's denial on the report of 
medical history in December 1993 of arthritis, rheumatism or 
bursitis.  He also noted the clinical evaluation at that time was 
normal, except for pes planus.  The examiner concluded it was 
less likely than not that the Veteran's diagnoses of chronic 
lumbosacral strain and cervical strain were incurred in or 
aggravated by service.  He pointed out that there was clear 
medical record evidence refuting chronic back or neck issues at 
the end of the Veteran's service.  

The Veteran was again afforded a VA joints examination in 
September 2009.  He related that he began to experience cervical 
spine pain around 1978, while in service.  He also reported low 
back pain starting in 1986.  Following an examination, there were 
no objective findings of either a cervical spine problem or a 
lumbosacral spine disorder.    

The Board acknowledges that there is conflicting evidence in the 
file as to whether the Veteran has a disability of the cervical 
or lumbar spine.  Clearly, if no disability is present, there is 
no basis for service connection.  In Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), the United States Court of Appeals for Veterans 
Claims (Court) noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of proof of a present disability, there can be no valid 
claim.  However, the Board is mindful of the diagnoses rendered 
in March 2009, and calls attention to McLain v. Nicholson, 21 
Vet. App. 319 (2007), in which it was held that the requirement 
that a claimant have a current disability before service 
connection may be awarded for that disability is also satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, even if no disability is present at the time of the claim 
adjudication.  By this authority the Board finds that the current 
disability element of the service connection claim has been met 
here with respect to the claims at issue.

In any event, the record establishes that there is no competent 
medical evidence linking any current back or neck disability to 
service.  Moreover, if chronic cervical or lumbar strain is 
present, it represents a known clinical diagnosis and, as such, 
does not provide a basis for a grant of service connection under 
the provisions of 38 C.F.R. §3.317.  The only evidence supporting 
the Veteran's claim consists of his statements which, as 
concluded above, are deemed to have limited, if any, credibility 
regarding the existence of in-service treatment for neck and back 
complaints.

In sum, cervical or lumbar strain, if currently present, or any 
joint disability, was not noted during service, is related to a 
known clinical diagnosis, and has not been shown by the 
preponderance of the competent and credible evidence to be 
related to service.  The Board concludes the medical findings of 
record are of greater probative value than the Veteran's 
allegations regarding the onset and etiology of his disability.  
Again, as explained previously, the Veteran's status as a 
layperson precludes him from rendering a competent etiologic 
opinion under the circumstances of this case, in which the 
question of causation extends beyond an immediately observable 
cause-and-effect relationship.

The Board concludes, therefore, that the preponderance of the 
evidence is against the claim for service connection for a joint 
disability, including the neck and back, to include as due to 
undiagnosed illness.  

	II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A.  Pes planus with hallux valgus 

A 50 percent rating will be assigned for bilateral acquired 
flatfoot which is pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
When severe; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  When 
moderate; weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of the 
feet, a 10 percent evaluation will be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

The evidence supporting the Veteran's claim includes his 
statements and some medical findings.  He was seen in a private 
facility in June 2002 and complained of painful arches 
bilaterally.  He noticed the problem more after being on his feet 
for a while.  An examination revealed pain on palpation of the 
bilateral plantar and medial arch.  The assessments were pes 
planus, bilaterally and hallux valgus with bunion deformity, 
bilaterally.  

On VA examination of the feet in November 2002, the Veteran 
reported he had undergone a bunionectomy about two months 
earlier.  An examination of the right foot revealed a 6-
centimeter scar over the first metatarsophalangeal joint.  There 
was numbness directly over the scar, but no peripheral numbness.  
There was a supple flatfoot deformity of both feet.  The 
assessments were status post right foot bunionectomy and 
Haglund's deformity excisions with slightly decreased range of 
motion of the great toe metatarsophalangeal joint; left foot with 
supple flatfoot deformity, symmetric with the right foot; and old 
Haglund's deformity of the right lower extremity.  

The Veteran complained of bilateral arch pain when he was seen in 
a VA outpatient treatment clinic in March 2003.  It was noted he 
stood most of the day on a concrete floor.  It was indicated the 
arch and heel had become symptomatic bilaterally.  On 
examination, the arch and proximal fascia insertion were mildly 
symptomatic with pressure.  A pronated foot type was present with 
a decreased arch and valgus heel. The assessments were pes planus 
and plantar fasciitis, bilaterally.

On VA examination in March 2009, the Veteran complained of 6/10 
pain across the metatarsophalangeal joints in both feet.  The 
pain was aggravated with prolonged standing.  He stated he had 
difficulty performing routine household chores.  An examination 
demonstrated moderately severe pes planus.  There was mild 
bilateral tenderness on manipulation of the tendons.  There was 
tenderness to palpation over the bilateral first 
metatarsophalangeal joints.  There also was pain on flexion of 
both metatarsophalangeal joints.  The diagnoses were hallux 
valgus deformity of the bilateral feet, status post surgical 
correction on the left, and bilateral pes planus.

The above findings do not support an increased rating here.  
Although the November 2002 VA examination showed the Veteran had 
slight limitation of motion of the metatarsophalangeal joint, it 
was nonpainful.  There were no transfer callosities under the 
metatarsal heads of the foot.  His right heel rose into varus 
easily.  There was no hallux valgus deformity of the left foot.  

The March 2003 VA outpatient treatment visit revealed no edema or 
erythema.  The feet were only mildly symptomatic.

The Board acknowledges that the March 2009 VA examination 
revealed moderately severe pes planus.  As noted above, in order 
to assign a 30 percent evaluation for pes planus, the evidence 
must demonstrate it is severe.  It is significant to point out 
that there is no indication of callosities or swelling on use.  
The Board also observes that the September 2009 VA examination 
disclosed the alignment of the Achilles tendon was normal.  There 
was no painful or restricted motion and no abnormal weight-
bearing.  In short, the record does not establish marked 
deformity or severe symptoms.  

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the severity of pes planus.  Accordingly, the Board 
finds the preponderance of the evidence is against the claim for 
an increased rating for pes planus with hallux valgus.  

B.  Epididymal cyst

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each of 
these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for rating 
purposes.  Since the areas of dysfunction described below do not 
cover all symptoms resulting from genitourinary diseases, 
specific diagnoses may include a description of symptoms assigned 
to that diagnosis.  38 C.F.R. § 4.115a.

Epididymo-orchitis will be rated as urinary tract infection.  
38 C.F.R. § 4.115b, Diagnostic Code 7525.

A 30 percent evaluation may be assigned for urinary tract 
infection with recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times/year), 
and/or requiring continuous intensive management.  A 10 percent 
evaluation is assignable for long-term drug therapy, 1-2 
hospitalizations per year and/or intermittent intensive 
management.  38 C.F.R. § 4.115b.

The evidence supporting the Veteran's claim includes a September 
2002 VA examination which revealed a palpable epididymis.  

The Board notes service connection has been established for 
epididymal cyst and hydrocele of the left testis with orchalgia.  
The fact remains that the only positive findings of record 
concern the right testicle.  The Board notes the March 2009 VA 
genitourinary examination revealed a right-sided testicular cyst.  
It was only slightly tender to palpation, and the left testicle 
was non-tender.  The Board notes the examiner stated in March 
2009 that there was only mild testicular discomfort.  He observed 
there was no evidence of a hydrocele.  On the VA genitourinary 
examination in September 2009, the Veteran conceded that while he 
occasionally had mild pain on the right side, most of the time he 
was asymptomatic.  The examiner indicated there was no evidence 
of renal dysfunction.  On examination, the testicles were normal 
in size and non-tender.  There was a small cyst that was slightly 
tender to palpation.  The epididymis was normal.  The diagnosis 
was asymptomatic spermatocele of the right testicle.  

In November 2009, the examiner noted he reviewed the claims 
folder.  He again stated the testicles were non-tender on 
examination, and transillumination of the right testicle was 
negative for hydrocele.  

The only evidence supporting the Veteran's claim consists of his 
own statements.  There is no documentation of any urinary tract 
infections with recurrent symptomatic infection requiring 
drainage/frequent hospitalization occurring greater than two 
times a year, and/or requiring continuous intensive management.
Accordingly, the criteria for the next-higher 30 percent 
evaluation have not been approximated and the claim for increase 
must be denied.

C.  Status post hemorrhoidectomy

A 20 percent evaluation may be assigned for hemorrhoids, external 
or internal, with persistent bleeding and with secondary anemia, 
or with fissures.  A 10 percent evaluation may be assigned for 
hemorrhoids which are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
When mild or moderate, a noncompensable evaluation will be 
assigned.  38 C.F.R. § 4,114, Diagnostic Code 7336.

The evidence supporting the Veteran's claim includes his 
statements and some medical findings.  The record establishes 
that he underwent a hemorrhoidectomy in December 2001.  A 
hemorrhoid was noted on the September 2002 VA examination.  The 
record does show that the Veteran was determined to have 
hemolytic anemia in 2003.

The Board concedes hemorrhoids have been demonstrated on the VA 
examinations of record.  When examined by the VA in September 
2005, it was noted he was being treated for hemorrhoids with 
psyllium powder.  It was also stated he did not have anemia.  The 
March 2009 VA examination shows the Veteran's hemorrhoids were 
only mildly symptomatic, and he was treated with hemorrhoidal 
creams and suppositories.  There were no fissures or fistulas.  
On the September 2009 VA examination, the Veteran stated his 
hemorrhoids resulted in pain and occasional mild bleeding.  An 
examination revealed external hemorrhoids, not acute.  There were 
no fissures, and there was no evidence of thrombosed hemorrhoids 
or prolapse.  The examiner noted that a blood test in March 2009 
was normal and there was no evidence of anemia.  

In order to assign a compensable rating for hemorrhoids, the 
evidence must demonstrate they are large or thrombotic.  No 
clinical evidence has been submitted supporting the claim.  

The Board concludes the medical findings on examination are of 
greater probative value than the Veteran's allegations regarding 
the severity of his disability.  Accordingly, the Board finds the 
preponderance of the evidence is against the claim for a 
compensable evaluation for hemorrhoids.

D.  Scar, residuals of a pilonidal cyst 

During the course of this appeal, VA issued new regulations for 
the evaluation of skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Accordingly, the 
Board will review both the rating criteria in effect prior to 
August 30, 2002 and the criteria which became effective on that 
date to determine the proper evaluation for the Veteran's scars.  
However, the amended rating criteria can be applied only for 
periods from and after the effective date of that regulatory 
change.  See VAOPGCPREC 3-00.

The diagnostic criteria relating to scars were again revised 
effective October 23, 2008.  However, such changes only apply to 
claims filed on or after that date, or where specifically 
requested.  Thus, such revisions do not apply in this case.  

Under 38 C.F.R. § 4.118 as in effect prior to August 30, 2002, a 
10 percent rating will be assigned for scars, superficial, poorly 
nourished, with repeated ulceration.  Diagnostic Code 7803.  A 10 
percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804.  

Scars may be rated on limitation on function of part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect prior to 
August 30, 2002).

Under the rating criteria that became effective on August 30, 
2002, scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an area 
or areas exceeding 144 square inches (929 sq. cm.) are evaluated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2008). Note (1) states that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) states 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with § 4.25 of this part.  Id.

The revised criteria also provide a 10 percent evaluation for 
superficial, unstable scars, which warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  
Note (1) for this diagnostic code defines an unstable scar as one 
where, for any reason, there is frequent loss of covering of skin 
over the scar.  Id.

The revised rating criteria further state that scars which are 
superficial and painful on examination merit a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Scars may also be rated on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The Veteran asserts that a compensable evaluation is warranted 
for the residuals of his pilonidal cyst.  The record shows that 
when he was examined by the VA in September 2002, the Veteran 
reported no problems with the pilonidal cyst.  Such examination 
revealed that there was good healing.  However, at the March 2009 
VA orthopedic examination, the Veteran claimed the scar had been 
tender to palpation since the in-service excision.  An 
examination showed the scar was normally pigmented and was 1.5 cm 
by 1 cm and was located in the midline, superior to the anus.  It 
was tender to palpation.  There was no adherence to underlying 
tissue, instability or ulceration.  Given that tenderness was 
shown, the Board concludes, resolving doubt in the Veteran's 
favor, that a 10 percent rating, but no higher, is warranted 
throughout the rating period on appeal.  

      III.  Other considerations

The Board has also considered whether the Veteran's service-
connected disabilities present an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are 
no exceptional or unusual factors with regard to the Veteran's 
pes planus, epididymal cyst, hemorrhoids or pilonidal cyst.  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluation for 
that service- connected disability is inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
except as indicated above, as the preponderance of the evidence 
is against the appellant's claim, that doctrine is not applicable 
in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a gastrointestinal disability, to include 
as due to undiagnosed illness, is denied.

Service connection for joint pain, including the neck and back, 
to include as due to undiagnosed illness, is denied.

A compensable evaluation for bilateral pes planus with hallux 
valgus, epididymal cyst or for status post hemorrhoidectomy is 
denied.

A 10 percent evaluation for residuals of a pilonidal cyst is 
granted, subject to the governing law and regulations pertaining 
to the payment of monetary benefits.


REMAND

The Veteran asserts service connection is warranted for a sleep 
disorder, to include as due to undiagnosed illness.  The Board 
notes that in its 2008 remand, it requested an opinion concerning 
whether the Veteran has a sleep disorder and, if so, why, and if 
it was related to service.  Following the March 2009 VA 
psychiatric examination, the examiner stated the Veteran's sleep 
problems were due to PTSD and a major depressive disorder.    

The Veteran was again afforded a VA psychiatric examination in 
September 2009 for an evaluation of his ongoing insomnia.  The 
examiner stated the Veteran had a sleep problem and that he 
described symptoms of PTSD.  

In this regard, the Board notes it denied service connection for 
PTSD in the 2008 determination.

The Board points out that each examiner indicated the Veteran had 
unspecified sleep problems, and apparently attributed them to 
PTSD.  The Board is unsure whether "sleep problems" constitutes 
a sleep disorder.  The Board is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board or the 
RO is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be sent to the 
examiners who conducted the March and 
September 2009 VA psychiatric examinations.  
They should each be asked to clarify whether 
the Veteran has a chronic sleep disorder, and 
if so, whether it is at least as likely as 
not due to service, to include service in the 
Persian Gulf.  The rationale for any opinion 
should be set forth.  If neither examiner is 
available to respond to this inquiry, the 
Veteran should be afforded a VA psychiatric 
examination, and the examiner should respond 
to the question set forth above.  

2.  Following completion of the above, the RO 
should review the evidence and determine 
whether the Veteran's claim may be granted.  
If not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


